 


110 HR 2353 IH: Cancer Screening, Treatment, and Survivorship Act of 2007
U.S. House of Representatives
2007-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2353 
IN THE HOUSE OF REPRESENTATIVES 
 
May 16, 2007 
Ms. Schakowsky (for herself, Mrs. Myrick, Mrs. Capps, Mr. Moore of Kansas, Mr. Allen, Mr. Loebsack, Mr. Alexander, and Mr. Rothman) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Public Health Service Act and the Social Security Act to improve screening and treatment of cancers, provide for survivorship services, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Cancer Screening, Treatment, and Survivorship Act of 2007. 
2.Establishment of program of grants for detection and control of certain cancersThe Public Health Service Act (42 U.S.C. 201 et seq.) is amended by inserting after title XXIX the following new title: 
 
XXXPREVENTIVE HEALTH AND EARLY DETECTION MEASURES WITH RESPECT TO CANCERS 
3001.Establishment of program 
(a)Grants 
(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall make grants to eligible entities on a competitive basis for the purpose of carrying out a program— 
(A)to screen for cancer utilizing a screening method or technology that receives a recommendation of B or A from the Preventive Services Task Force convened under section 915 (in this subsection referred to as a USPSTF recommended screening method or technology) and for which the Secretary has made a determination of eligibility for grant funding based on criteria developed by the Secretary, to achieve maximum benefits from the funds available, that includes— 
(i)the prevalence of the cancer in the population; 
(ii)the mortality and morbidity attributed to that cancer; 
(iii)the predictive value of the screening diagnostic; 
(iv)the cost of the screening diagnostic; 
(v)the current demonstrated efficacy of treatment when the diagnostic procedure identifies the cancer; and 
(vi)the estimated overall cost-benefit projected for application of the diagnostic; 
(B)to provide appropriate referrals for medical treatment of individuals screened pursuant to subparagraph (A) and to ensure, to the extent practicable, the provision of appropriate follow-up services; 
(C)to develop and disseminate public information and education programs for the detection and control of those cancers for which there exists a USPSTF recommended screening method or technology; 
(D)to improve the education, training, and skills of health professionals (including allied health professionals) in the detection and control of those cancers for which there exists a USPSTF recommended screening method or technology; 
(E)to establish mechanisms through which eligible entities can monitor the quality of screening procedures for those cancers for which there exists a USPSTF recommended screening method or technology, including the interpretation of such procedures; and 
(F)to evaluate activities conducted under subparagraphs (A) through (E) through appropriate surveillance or program-monitoring activities. 
(2)Eligible entity definedFor purposes of this section, the term eligible entity includes the following: 
(A)A State, including, in addition to the several States, the District of Columbia, Guam, the Commonwealth of Puerto Rico, the Northern Mariana Islands, the Virgin Islands, American Samoa, and the Trust Territory of the Pacific Islands. 
(B)An Indian tribe or tribal organization, as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act. 
(3)RankingsThe Secretary may rank approved screening methods or technologies under paragraph (1)(A) as a factor to consider in awarding grants under paragraph (1). 
(b)Grant and Contract AuthorityAn eligible entity receiving a grant under subsection (a) may expend the grant to carry out the purpose described in such subsection through grants to, and contracts with, public or nonprofit private entities. 
(c)Initial Demonstration PeriodIn each of fiscal years 2008 through 2010, the Secretary shall make a grant under subsection (a) to no fewer than 5 eligible entities. Each such grant shall be for purposes of developing best practices and methods for implementing a program described in such subsection. 
(d)Program ExpansionBeginning in fiscal year 2011, the limitation on grant awards contained in subsection (c) shall terminate, and grants shall be awarded subject to availability of appropriations under conditions established by the Secretary and consistent with the provisions of this title. 
3002.Requirement of matching funds 
(a)In GeneralThe Secretary may not make a grant under section 3001 unless the eligible entity involved agrees, with respect to the costs to be incurred by the eligible entity in carrying out the purpose described in such section, to make available non-Federal contributions (in cash or in kind under subsection (b)) toward such costs in an amount that is not less than $1 for each $3 of Federal funds provided in the grant. Such contributions may be made directly or through donations from public or private entities. 
(b)Determination of Amount of Non-Federal Contribution 
(1)In generalNon-Federal contributions required in subsection (a) may be in cash or in kind, fairly evaluated, including equipment or services (and excluding indirect or overhead costs). Amounts provided by the Federal Government, or services assisted or subsidized to any significant extent by the Federal Government, may not be included in determining the amount of such non-Federal contributions. 
(2)Maintenance of effortIn making a determination of the amount of non-Federal contributions for purposes of subsection (a), the Secretary may include only non-Federal contributions in excess of the average amount of non-Federal contributions made by the eligible entity involved toward the purpose described in section 3001(a)(1) for the 2-year period preceding the first fiscal year for which the eligible entity is applying to receive a grant under such section. 
(3)Inclusion of relevant non-federal contributions for medicaidIn making a determination of the amount of non-Federal contributions for purposes of subsection (a), the Secretary shall, subject to paragraphs (1) and (2) of this subsection, include any non-Federal amounts expended pursuant to title XIX of the Social Security Act by the eligible entity involved toward the purpose described in subparagraphs (A) and (B) of section 3001(a)(1). 
3003.Requirements with respect to type and quality of services 
(a)Requirement of Provision of All Services by Date CertainThe Secretary may not make a grant under section 3001 unless the eligible entity involved agrees— 
(1)to ensure that, initially and throughout the period during which amounts are received pursuant to the grant, not less than 60 percent of the grant is expended to provide each of the services or activities described in subparagraphs (A) and (B) of section 3001(a)(1), including making available screening procedures for those cancers for which there exists a USPSTF recommended screening method or technology; 
(2)to ensure that, by the end of any second fiscal year of payments pursuant to the grant, each of the services or activities described in section 3001(a)(1) is provided; and 
(3)to ensure that not more than 40 percent of the grant is expended to provide the services or activities described in subparagraphs (C) through (F) of such section. 
(b)Quality Assurance Regarding Screening for Additional Forms of CancerThe Secretary may not make a grant under section 3001 unless the eligible entity involved— 
(1)assures the quality of any screening procedure for those cancers for which there exists conducted pursuant to such section; and 
(2)assures that, with respect to the first cancer screening performed on an individual for which payment is made pursuant to section 3001(a)(1), there are satisfactory assurances that the results of the screening will be placed in permanent medical records maintained with respect to the individual. 
(c)Issuance by Secretary of Guidelines With Respect to Quality of Cancer Services 
(1)In generalThe Secretary shall issue guidelines for assuring the quality of any cancer screening procedure conducted pursuant to section 3001(a)(1). 
(2)Applicability with respect to grantsThe Secretary may not make a grant under section 3001 unless the eligible entity involved agrees that the eligible entity will, with respect to any cancer screening procedure conducted pursuant to such section, ensure that the procedure is conducted in accordance with the guidelines issued by the Secretary under paragraph (1). 
3004.Additional required agreements 
(a)Priority for Low-Income IndividualsThe Secretary may not make a grant under section 3001 unless the eligible entity involved agrees that low-income individuals will be given priority in the provision of services and activities pursuant to subparagraphs (A) and (B) of section 3001(a)(1). 
(b)Limitation on Imposition of Fees for ServicesThe Secretary may not make a grant under section 3001 unless the eligible entity involved agrees that, if a charge is imposed for the provision of services or activities under the grant, such charge— 
(1)will be made according to a schedule of charges that is made available to the public; 
(2)will be adjusted to reflect the income of the individuals involved; and 
(3)will not be imposed on any individual with an income of less than 100 percent of the official poverty line, as established by the Director of the Office of Management and Budget and revised by the Secretary in accordance with section 673(2) of the Omnibus Budget Reconciliation Act of 1981. 
(c)Statewide Provision of Services 
(1)In generalIn the case of an eligible entity described in section 3001(a)(2)(A), the Secretary may not make a grant under section 3001 unless the eligible entity agrees that services and activities under the grant will be made available throughout the State, including availability to members of any Indian tribe or tribal organization (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act). 
(2)WaiverThe Secretary may waive the requirement established in paragraph (1) for an eligible entity if the Secretary determines that compliance by the eligible entity with the requirement would result in an inefficient allocation of resources with respect to carrying out the purpose described in section 3001(a)(1). 
(d)Relationship to Items and Services Under Other ProgramsThe Secretary may not make a grant under section 3001 unless the eligible entity involved agrees that the grant will not be expended to make payment for any item or service to the extent that payment has been made, or can reasonably be expected to be made, with respect to such item or service— 
(1)under any State compensation program, under an insurance policy, or under any Federal or State health benefits program; or 
(2)by an entity that provides health services on a prepaid basis. 
(e)Coordination With Other Cancer ProgramsThe Secretary may not make a grant under section 3001 unless the eligible entity involved agrees that the services and activities funded through the grant will be coordinated with other Federal, State, and local cancer programs. 
(f)Limitation on Administrative ExpensesThe Secretary may not make a grant under section 3001 unless the eligible entity involved agrees that not more than 10 percent of the grant will be expended for administrative expenses with respect to the grant. 
(g)Restrictions on Use of GrantThe Secretary may not make a grant under section 3001 unless the eligible entity involved agrees that the grant will not be expended to provide inpatient hospital services (as that term is defined by the Secretary for purposes of this subsection). 
(h)Records and AuditsThe Secretary may not make a grant under section 3001 unless the eligible entity involved agrees that— 
(1)the eligible entity will establish such fiscal control and fund accounting procedures as may be necessary to ensure the proper disbursement of, and accounting for, amounts received by the eligible entity under such section; and 
(2)upon request, the eligible entity will provide records maintained pursuant to paragraph (1) to the Secretary or the Comptroller General of the United States for purposes of auditing the expenditures by the eligible entity of the grant. 
(i)Reports to SecretaryThe Secretary may not make a grant under section 3001 unless the eligible entity involved agrees to submit to the Secretary such reports as the Secretary may require with respect to the grant. 
3005.Description of intended uses of grantThe Secretary may not make a grant under section 3001 unless— 
(1)the eligible entity involved submits to the Secretary a description of the purposes for which the eligible entity intends to expend the grant; 
(2)the description identifies the populations, areas, and localities in the eligible entity with a need for the services or activities described in section 3001(a)(1); 
(3)the description provides information relating to the services and activities to be provided, including a description of the manner in which the services and activities will be coordinated with any similar services or activities of public or nonprofit entities; and 
(4)the description provides assurances that the grant funds be used in the most cost-effective manner. 
3006.Requirement of submission of applicationThe Secretary may not make a grant under section 3001 unless an application for the grant is submitted to the Secretary, the application contains the description of intended uses required in section 3005, and the application is in such form, is made in such manner, and contains such agreements, assurances, and information as the Secretary determines to be necessary to carry out this title. 
3007.Technical assistance and provision of supplies and services in lieu of grant funds 
(a)Technical AssistanceThe Secretary may provide training and technical assistance with respect to the planning, development, and operation of any program or service carried out pursuant to section 3001. The Secretary may provide such technical assistance directly or through grants to, or contracts with, public and private entities. 
(b)Provision of Supplies and Services in Lieu of Grant Funds 
(1)In generalUpon the request of an eligible entity receiving a grant under section 3001, the Secretary may, subject to paragraph (2), provide supplies, equipment, and services for the purpose of aiding the eligible entity in carrying out such section and, for such purpose, may detail to the eligible entity any officer or employee of the Department of Health and Human Services. 
(2)Corresponding reduction in paymentsWith respect to a request described in paragraph (1), the Secretary shall reduce the amount of payments under the grant under section 3001 to the eligible entity involved by an amount equal to the costs of detailing personnel (including pay, allowances, and travel expenses) and the fair market value of any supplies, equipment, or services provided by the Secretary. The Secretary shall, for the payment of expenses incurred in complying with such request, expend the amounts withheld. 
3008.Evaluations and reports 
(a)EvaluationsThe Secretary shall, directly or through contracts with public or private entities, provide for annual evaluations of programs carried out pursuant to section 3001. 
(b)Reports to CongressNot later than March 15, 2008, and every March 15 thereafter, the Secretary shall submit to the appropriate committees of Congress a report describing the grants awarded under this title, that includes— 
(1)a description of the screenings conducted, diagnoses made, treatment received, and analysis of the impact of the grants in terms of impact on mortality, morbidity, and economic costs; 
(2)a description of those screening methods or technologies for which the Secretary has made a determination of grant eligibility; and 
(3)recommendations for administrative and legislative initiatives with respect to this title as the Secretary determines to be appropriate. 
(c)Congressional approvalThe Secretary may not award a grant to an entity under this title to provide funding for a screening method or technology described in subsection (b)(2) if Congress, within 60 days of receiving the report under such subsection, enacts a concurrent resolution to disapprove such funding. 
3009.Funding 
(a)Authorization of AppropriationsFor the purpose of carrying out this title, there are authorized to be appropriated such sums as may be necessary for fiscal year 2008 and each subsequent fiscal year. 
(b)Set-Aside for Technical Assistance and Provision of Supplies and ServicesOf the amounts appropriated under subsection (a) for a fiscal year, the Secretary shall reserve not more than 10 percent for carrying out section 3007.. 
3.Optional medicaid coverage of certain cancer patients 
(a)Coverage as optional categorically needy groups 
(1)In generalSection 1902(a)(10)(A)(ii) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)(ii)) is amended— 
(A)in subclause (XVIII), by striking or at the end; 
(B)in subclause (XIX), by adding or at the end; and 
(C)by adding at the end the following: 
 
(XX)who are described in subsection (dd) (relating to certain persons screened and found to need treatment from complications from screening or have certain cancers); or 
(XXI)who are described in subsection (ee) (relating to certain persons eligible for survivorship programs).. 
(2)Groups describedSection 1902 of such Act (42 U.S.C. 1396a) is amended by adding at the end the following: 
 
(dd)Individuals described in this subsection are individuals who— 
(1)are not described in subsection (a)(10)(A)(i); 
(2)have not attained age 65; 
(3)have been screened for cancer under the Centers for Disease Control and Prevention cancer early detection program established under title XXX of the Public Health Service Act and have been referred under such program for treatment of cancer; and 
(4)are not otherwise covered under creditable coverage, as defined in section 2701(c) of the Public Health Services Act (42 U.S.C. 300gg(c)). 
(ee)Individuals described in this subsection are individuals who— 
(1)are not described in subsection (a)(10)(A)(i); 
(2)have not attained age 65; 
(3)have been diagnosed with cancer, or have received treatment for cancer, and are seeking medical information and services related to the treatment of cancer (as determined by the individual’s treating physician) including— 
(A)diagnosis and treatment for cancer, its sequelae, and deleterious effects of treatment; 
(B)a personalized comprehensive cancer treatment and survivorship care plan; and 
(C)an annual visit to an oncologist for a comprehensive exam; and 
(4)are not otherwise covered under creditable coverage, as defined in section 2701(c) of the Public Health Service Act (42 U.S.C. 300gg(c)).. 
(3)Limitation on benefitsSection 1902(a)(10) of the Social Security Act (42 U.S.C. 1396a(a)(10)) is amended in the matter following subparagraph (G)— 
(A)by striking and (XIV) and inserting (XIIV); and 
(B)by inserting , and (XIV) the medical assistance made available to an individual described in subsection (dd) or (ee) who is eligible for medical assistance only because of subclause (XX) or (XXI), respectively, of subparagraph (A)(10)(ii) shall be limited to medical assistance provided during the period in which such an individual requires treatment for the cancers or for medical assistance limited to the services listed in subsections (dd) and (ee), respectively before the semicolon. 
(4)Conforming amendmentsSection 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is amended in the matter preceding paragraph (1)— 
(A)in clause (xii), by striking or at the end; 
(B)in clause (xiii), by adding or at the end; and 
(C)by inserting after clause (xiii) the following: 
 
(xiv)individuals described in subsection (dd) or (ee) of section 1902,. 
(b)Presumptive eligibility 
(1)In generalTitle XIX of the Social Security Act is amended by inserting after section 1920B (42 U.S.C. 1396r–1b) the following: 
 
1920C.Optional application of presumptive eligibility provisions for certain persons with certain other cancersA State may elect to apply the provisions of section 1920B to individuals described in subsection (dd) or (ee) of section 1902 in the same as such section applies to individuals described in section 1902(aa) (relating to certain breast or cervical cancer patients).. 
(2)Conforming amendments 
(A)Section 1902(a)(47) of such Act (42 U.S.C. 1396a(a)(47)) is amended— 
(i)by striking 1920 and and inserting 1920,; 
(ii)by striking with such section and and inserting with such section,; and 
(iii)by inserting before the semicolon at the end the following; , and provide for making medical assistance available to individuals described in 1920C during a presumptive eligibility period in accordance with such section. 
(B)Section 1903(u)(1)(D)(v) of such Act (42 U.S.C. 1396b(u)(1)(D)(v)) is amended— 
(i)by striking or for and inserting , for; and 
(ii)by inserting before the period the following: , or for medical assistance provided to an individual described in section 1920C during a presumptive eligibility period under such section. 
(c)Medicaid matchThe first sentence of section 1905(b) of such Act (42 U.S.C. 1396d(b)) is amended— 
(1)by striking and before (4); and 
(2)by inserting before the period at the end the following: , and (5) the Federal medical assistance percentage shall be equal to the enhanced FMAP. described in section 2105(b) with respect to medical assistance provided to individuals who are eligible for such assistance only on the basis of subclause (XX) of section 1902(a)(10)(A)(ii). 
(d)Effective dateThe amendments made by this section apply to medical assistance for items and services furnished on or after October 1, 2008, without regard to whether final regulations to carry out such amendments have been promulgated by such date. 
4.Screening research and survivorship programsSubpart 1 of part C of title IV of the Public Health Service Act (42 U.S.C. 285 et seq.) is amended by adding at the end the following: 
 
417E.Research with respect to cancer screening 
(a)Screening Research Initiatives 
(1)In generalThe Director of NIH shall expand, intensify, and coordinate programs for the conduct and support of research with respect to identifying and improving cancer screening and testing protocols and tools in order to develop screening and testing capable of achieving a recommendation of B or better as measured by the Preventive Services Task Force convened under section 915, and with particular emphasis on those cancers with the highest incidence of mortality and disability. The Director shall also consider new alternative screening and testing protocols of lower cost and risk, and those diagnostics which would identify cancers at a stage at which there is strong evidence for the efficacy of treatment which would reduce mortality and morbidity. 
(2)AdministrationThe Director of NIH shall carry out this subsection through the Director of the National Cancer Institute and in collaboration with any other agencies that the Director determines to be appropriate. 
(b)Public awareness of cancer screening, early detection, available treatments and researchThe Secretary shall award grants to recognized cancer professional and advocacy organizations, including private not-for-profit public affairs organizations, for the expansion and widespread implementation of activities to raise public awareness of currently available screening and testing programs, treatment options, statistics regarding improved outcomes as a result of cancer screenings, risk factors, information, treatment options, and current research with the intent to ensure widespread use of cancer screening programs and access to best available screening and testing services. 
417F.Cancer survivorship 
(a)NCI-Designated Cancer CentersThe Director of NIH shall provide for the expansion and coordination of cancer survivorship research activities at National Cancer Institute-designated cancer centers. 
(b)Comprehensive cancer survivorship centers 
(1)In generalIn carrying out the provisions of subsection (a), the Director of NIH shall provide assistance to one or more National Cancer Institute-designated cancer centers to enable such centers to serve as comprehensive cancer survivorship centers described in paragraph (2). Special emphasis shall be placed on those models of comprehensive cancer survivorship care that can be applied in community cancer center settings, as well as National Cancer Institute-designated cancer centers. 
(2)Center descriptionA comprehensive cancer survivorship center described in this paragraph is a center designed to serve as a comprehensive, one-stop source of information, care, and services for cancer survivors, family members, and service providers. 
(c)Evaluation of models of survivorship careThe Director of NIH shall provide assistance to one or more National Cancer Institute-designated cancer centers for research to evaluate models of survivorship care. 
(d)DefinitionIn this subsection, the term Director of NIH means the Director of NIH, acting through the Director of the National Cancer Institute. 
(e)FundingFor the purpose of carrying out this section, there are authorized to be appropriated such sums as may be necessary for each of fiscal years 2008 through 2012.. 
 
